Citation Nr: 1439131	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  13-08 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service-connection for arthritis, to include: psoriatic arthritis and degenerative arthritis of the bilateral hips, knees, ankles, and spine.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).
This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran served on active duty from June 1958 to June 1961.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio in April 2009.  

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Thus, the Board has characterized the issue of entitlement to service connection for psoriatic arthritis to the broader issue of entitlement to service connection for arthritis, to include: psoriatic arthritis and degenerative arthritis of the bilateral hips, knees, ankles, and spine, as is reflected on the cover page.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record reflects that further development is necessary.

The Veteran has offered evidence indicating that he suffers from an arthritic disorder throughout his body, which he contends is due to his active service.  In October 2010, the Veteran underwent a VA examination which diagnosed the Veteran with degenerative arthritis instead of psoriatic arthritis.  The examiner opined that as the Veteran's condition was not psoriatic arthritis and that the Veteran's condition was not secondary to his service-connected psoriasis.  However, the examiner did not provide an opinion as to whether the degenerative arthritis that he diagnosed was due directly to the Veteran's service, or if it was secondary to his service-connected right foot disorder.
  
The Veteran reports that while he was in the service, he received treatment for joint pain of the bilateral hips, knees, and his right ankle.  He reported that this treatment occurred while he was stationed in Germany between 1958 and 1960.  Review of his service treatment records indicate that he received treatment for pain in the lumbar region in 1958, pain in his right foot in November 1960, and a right wrist sprain in December 1960.  The Veteran has also stated that he believes that his joint pain is secondary to his service-connected right foot disorder or that his joint pain has been aggravated by this service-connected condition.  As the Veteran has been diagnosed with a current disability, the Board finds that an opinion is required regarding if the Veteran's degenerative arthritis is due to any incident of his active service, if the Veteran's degenerative arthritis is secondary to his right foot disability, or if his arthritis has been aggravated by his right foot disability.         

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination for purposes of determining the current nature, extent and etiology of any arthritic disorder.  All testing deemed necessary must be conducted and results reported in detail.  The examiner should provide opinions as to the following: 

a. whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed disability to include psoriatic arthritis or degenerative arthritis was incurred in military service. 

c. whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed disability to include psoriatic arthritis or degenerative arthritis was caused or aggravated (permanently worsened) by his service-connected right foot disorder. 

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

2. The AOJ should then take any additional development action it deems proper.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



